Citation Nr: 0803155	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  05-36 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
anxiety disorder, not otherwise specified (NOS), and 
dysthymic disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to August 
1977.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2004 rating decision in which the RO granted 
service connection and assigned a 30 percent rating for 
anxiety disorder, NOS, and dysthymic disorder, effective 
March 3, 2003.  In October 2004, the veteran filed a notice 
of disagreement (NOD) with the initial 30 percent rating 
assigned.  In an October 2005 rating decision, the RO granted 
the veteran a higher initial rating of 50 percent for his 
service-connected anxiety disorder, effective March 3, 2003, 
and issued the veteran a statement of the case (SOC).  In 
October 2005, the veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals).  

Because the veteran has disagreed with the initial rating 
assigned following the grant of service connection for his 
anxiety disorder, NOS, and dysthymic disorder, the Board has 
characterized the issue on appeal in light of Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).  Moreover, although a higher 
initial rating for the disabilities has been assigned, 
because a higher rating is available, and the veteran is 
presumed to seek the maximum available benefit for a 
disability, the claim for higher rating remains viable on 
appeal.  Id.; see also AB v. Brown, 6 Vet. App. 35, 38 
(1993). 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  Since the March 3, 2003 effective date of the grant of 
service connection, the veteran's anxiety disorder, NOS, and 
dysthymic disorder have been manifested by  sporadic sleep, 
terrible and irritable mood with congruent affect, 
nightmares, difficulties with concentration, persistent 
irritability, frustration, and hostility, and difficulty in 
establishing and maintaining social relationships; these 
symptoms are indicative of no more than occupational and 
social impairment with reduced reliability and productivity.  
CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent 
for anxiety disorder, NOS, and dysthymic disorder, have not 
been  met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.130, 
Diagnostic Code 9413 (2003-2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a May 2003 pre-rating letter, provided notice 
to the veteran regarding what information and evidence was 
needed to substantiate the claim for service connection for 
post-traumatic stress disorder (PTSD) (the claim at that 
time), the letter also notified the appellant of what 
information and evidence must be submitted by the veteran, 
what information and evidence would be obtained by VA, and 
the need for the veteran to advise VA of and to submit any 
further evidence that is relevant to the claim.  Thereafter, 
the veteran was afforded the opportunity to respond.  The 
veteran was afforded a VA examination in connection with his 
claim for service connection for PTSD; the resulting 
diagnoses included anxiety disorder, NOS, and dysthymic 
disorder.  After the grant of service connection for the 
diagnosed disabilities, and the filing of the veteran's 
notice of disagreement, the October 2005 SOC reflects 
adjudication of the claim for a higher initial rating for the 
service-connected psychiatric disabilities, and provided 
notice of the criteria for all higher ratings. 

Thus, while the RO has not provided a notice letter specific 
to the claim for a higher rating for service-connected 
anxiety disorder, NOS, and dysthymic disorder, given the 
above, and because the appellant has demonstrated a clear 
understanding of what is needed substantiate the claim for 
higher rating, the Board finds that the appellant is not 
shown to be prejudiced by the timing, content, or form of the 
notice identified above. See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006) ((rejecting the argument that the Board 
lacks authority to consider harmless error). See also, Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007) (holding that notice 
deficiencies are not prejudicial if they did not render the 
claimant without a meaningful opportunity to participate 
effectively in the processing of his or her claim). The Board 
also points out that the veteran has not contended that any 
notification deficiencies, either with respect to timing or 
content, have resulted in prejudice to the veteran.

Further, although the appellant has not explicitly been 
advised to provide any evidence in his possession that 
pertains to his claim for an increased initial rating, the 
claims file reflects that the appellant has submitted and/or 
identified evidence in support of his claim.  Given that 
fact, as well as the RO's instructions to him, the Board 
finds that the appellant has, effectively, been put on notice 
to provide any evidence in his possession that pertains to 
the claim.  Accordingly, on these facts, the RO's omission is 
harmless.  See Mayfield, 20 Vet. App. at 543.

Regarding Dingess/Hartman, the Board notes, as indicated 
above, that the October 2005 SOC provided notice of the 
criteria for a higher rating (which is sufficient for 
Dingess/Hartman).  While the veteran has not been provided 
general notice regarding the assignment of disability ratings 
and effective dates, the lack of such notice is not shown to 
prejudice the veteran.  As the Board's decision herein denies 
an initial rating in excess of 50 percent for the veteran's 
anxiety disorder, NOS, and dysthymic disorder, no effective 
date or higher rating is being, or is to be, assigned.  
Accordingly, there is no possibility of prejudice to the 
veteran under the notice requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, VA and private treatment 
records, and the report of a VA examination conducted in 
April 2004.  Also of record are various written statements 
provided by the veteran and by his representative, on his 
behalf.  The Board finds that this evidence provides a 
sufficient basis for adjudication of the veteran's claim.  As 
will be discussed below, the Board finds that, contrary to 
the representative's assertions, a remand for further 
examination in connection with this claim is unnecessary.   

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate his claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is entitlement to a 
higher initial rating since the grant of service connection, 
evaluation of the medical evidence since the grant of service 
connection to consider the appropriateness of "staged 
rating" (assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  
Fenderson, 12 Vet. App. at 126.

Historically, in March 2003, the veteran filed a claim for 
service connection for PTSD.  After an initial denial of 
service connection for PTSD by the RO in August 2003, the 
veteran was afforded a VA examination for PTSD in April 2004, 
after which, in the May 2004 rating decision, the RO granted 
service connection for anxiety disorder, NOS, and dysthymic 
disorder, and assigned an initial 30 percent rating, 
effective March 3, 2003, the date of the claim for service 
connection.  Thereafter, in the October 2005 rating decision, 
the RO assigned an initial 50 percent rating.   

The veteran's service-connected psychiatric disabilities, 
anxiety disorder, NOS, and dysthymic disorder, has been rated 
pursuant to Diagnostic Code 9413.  However, the actual 
criteria for rating the veteran's disabilities are set forth 
in a General Rating Formula for evaluating psychiatric 
disabilities other than eating disorders.  See 38 C.F.R. § 
4.130.

Pursuant to the General Rating Formula, a 50 percent rating 
is assigned for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
long and short-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of  
motivation and mood; and difficulty in establishing or 
maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social  
impairment with deficiencies in most areas, such as school, 
work, family relations, judgment, thinking, mood, due to such 
symptoms as:  suicidal ideation; obsessive rituals which  
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect to personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work like setting); inability to establish and  
maintain effective relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to symptoms such as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

Psychiatric examinations frequently include assignment of a 
GAF score.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and interpretations of the 
score are important considerations in rating a psychiatric 
disabilities.  See e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
However, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, the GAF score must be 
considered in light of the actual symptoms of the veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).

Considering the record in light of the above,  the Board 
finds that the criteria for an initial rating in excess of 50 
percent for the veteran's anxiety disorder, NOS, and 
dysthymic disorder have not been met.  

Records of VA treatment from July 2002 to July 2003 include 
treatment for PTSD, but no specific findings of or treatment 
for anxiety disorder or dysthymic disorder.  

On VA examination in April 2004, the examiner reviewed the 
claims file and noted the veteran's history of substance 
abuse.  The veteran reported that he was currently divorced, 
adding that he had been married from 1969 to 1997, and citing 
general incompatibility as the reason for the divorce.  He 
reported that he had been involved in additional long-term 
relationships, and that he had positive relationships with 
his three children.  Regarding employment, the veteran 
indicated that he had many different jobs after service, but 
that he needed to leave each of these jobs due to pain, and 
he had been unemployed since 1990 due to his service-
connected injuries and associated pain.

In describing his current life, the veteran reported that he 
was generally able to sleep 7 hours nightly, although his 
sleep was sporadic and he woke up often.  He spent his days 
watching television.  He was able to do household chores, 
such as cooking, cleaning, and shopping, and was able to 
drive and manage his bills.  He was unable to identify any 
interests or hobbies, even with prompts from the examiner.  
He reported having few friends, but added that he often 
socialized with others.  The veteran stated that this 
socialization was only limited by his mobility and the pain 
he frequently felt when trying to ambulate.  He reported that 
he enjoyed going out to eat with others.  

On mental status examination, the veteran reported that he 
took public transportation by himself to get to the 
examination.  He was casually dressed with fair hygiene.  He 
was somewhat disheveled.  The veteran was alert and oriented 
in four spheres, with clear speech and no errors in 
articulation.  He described his mood as terrible and 
irritable and his affect was congruent and reactive.  He 
denied the presence of delusions or visual or auditory 
hallucinations.  There was no evidence of a formal thought 
disorder, and the veteran's judgment and insight seemed fair.  
He denied current suicidal or homicidal ideation, and 
attention and concentration were good.  

The veteran was asked to describe his current symptoms, and 
he reported nightmares, persistent dwelling on how ruined his 
life was due to the injury he sustained (although not 
persistent intrusive recollections of the event), trouble 
getting to sleep and intermittent sleep, difficulties with 
concentration, low sexual drive, difficulty showing 
affection, persistent irritability, frustration, and 
hostility, general dissatisfaction with life, depressed mood, 
and intrusive feelings of insecurity, feeling down, feeling 
as if he will be hurt, and feeling as if he is in danger.  

The veteran was administered psychological testing, which 
indicated the presence of "minimal" depressive symptoms.  
The examiner noted that the scores on the PTSD checklist were 
judged to be inflated, due to the veteran's tendency to over-
emphasize symptoms.  In addition, the examiner noted that 
these scores conflicted with the veteran's report of 
symptoms.  

The Axis I diagnoses were anxiety disorder, not otherwise 
specified, related to service-connected physical limitations; 
dysthymic disorder related to service-connected physical 
limitations; and substance abuse, current pattern and usage 
unknown diagnosis.  The examiner assigned a GAF score of 50.  
He noted that it was impossible to parse out the effects of 
the veteran's anxiety disorder and major depression on 
overall psychological functioning and adjustment, but that it 
could be said that the veteran's anxiety and mood disorders 
presented significant challenges to such functioning and 
adjustment.  He added that the veteran's current psychiatric 
disorders presented a significant barrier to gainful 
employment, and would continue to do so without effective 
psychiatric and psychological treatment.  He opined that it 
was more likely than not that the current pervasiveness and 
severity of the veteran's anxiety and depressive disorders 
were at least in part related to or exacerbated by his 
experiences in the military and the limitations they had 
placed upon him.  

Records of private treatment dated from October to December 
2004 reflect diagnoses of and treatment for major depressive 
disorder, moderate, recurrent, and opioid abuse, in 
remission; and assigned GAF scores of 50.  In October 2004 
the veteran reported better sleep and the physician noted 
improved mood on mental status examination.  The assessment 
was stable condition, with residual depressive symptoms while 
dealing with current stressors.  In November 2004 the veteran 
reported that he was feeling good.  In December 2004 the 
veteran reported that his evening anxiety was bothering him.  
Improved mood was noted in both November and December, and 
the assessment given at both visits was stable condition, 
with residual depressive symptoms while dealing with current 
stressors.  

The aforementioned evidence reflects that the veteran's 
service-connected psychiatric disabilities have been 
manifested by sporadic sleep, terrible and irritable mood 
with congruent affect, depressed mood, nightmares, 
difficulties with concentration, low sexual drive, difficulty 
showing affection, persistent irritability, frustration, and 
hostility, general dissatisfaction with life, intrusive 
feelings of insecurity, feeling down, feeling as if he will 
be hurt, feeling as if he is in danger, and difficulty in 
establishing and maintaining social relationships, as 
evidenced by the veteran's statement that he had few friends.  
These symptoms are indicative of no more than occupational 
and social impairment with reduced reliability and 
productivity as contemplated in the assigned  50 percent 
rating.  

The veteran's symptoms during the period in question are not 
shown to meet the criteria for next higher, 70 percent, 
rating, which requires occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to certain 
symptoms.  In this regard, during the VA examination, the 
veteran indicated that his marriage ended due to general 
incompatibility, rather than his psychiatric disabilities, 
and he added that he had positive relationships with his 
three children.  As such, deficiencies in the area of family 
relations have not been demonstrated.  Further, on 
examination, there was no formal thought disorder and 
judgment was fair.  Therefore, deficiencies in the areas of 
judgment and thinking also have not been demonstrated.  The 
veteran is neither working nor in school, therefore, 
deficiencies in those areas are not for consideration.  
Moreover, during the April 2004 VA examination, the veteran 
denied current suicidal ideation, speech was clear, with no 
errors in articulation, the veteran was oriented in four 
spheres, he was described as only somewhat disheveled, and 
his hygiene was fair.  Thus, the evidence does not 
demonstrate suicidal ideation, speech intermittently 
illogical, obscure, or irrelevant, spatial disorientation, or 
neglect of personal appearance and hygiene as contemplated in 
a 70 percent rating.  

The Board further finds that the GAF score assigned-50-does 
not provide a basis for assigning an initial rating in excess 
of 50 percent for the veteran's service-connected psychiatric 
disabilities.  According to DSM-IV, a GAF score from 41 to 50 
is indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or social 
functioning (e.g., having no friends, and being unable to 
keep a job).  In this case, the Board finds that the GAF 
score of 50 is consistent with the reported symptomatology, 
to include depressed and irritable mood, nightmares, and 
difficulty in establishing and maintaining effective social 
relationships, and, thus, is indicative of no greater 
impairment than that contemplated by the 50 percent rating 
assigned.  

The Board emphasizes that, contrary to the representative's 
assertions, the current record provides a sufficient basis 
for rating the disabilities under consideration.  In his July 
2007 Informal Hearing Presentation, the representative 
pointed out that the most recent VA examination in this case 
is over three years old and that, where the veteran claims 
his disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
state of the condition, VA must provide a new examination.  
In this case, despite its age, the Board finds that the 
report of the veteran's April 2004 VA examination is adequate 
for rating purposes, as it addresses the applicable rating 
criteria related to the veteran's service-connected 
psychiatric disabilities.  More importantly, the Board notes 
that the veteran has not alleged that his psychiatric 
disabilities has worsened since the April 2004 VA 
examination, and records of treatment since this examination 
note improved mood and describe the veteran as stable.  
 
Under these circumstances, the Board finds that the record 
presents no basis for assignment of a higher schedular rating 
under the applicable rating criteria.  As the Board has found 
that the veteran's symptoms do not meet the criteria for a 70 
percent rating under the General Rating Formula, it logically 
follows that the criteria for the maximum 100 percent rating 
likewise are not met.

Additionally, the Board finds that there is no showing that, 
at any point since the effective date of the grant of service 
connection, the veteran's service-connected anxiety disorder, 
NOS, and dysthymic disorder has reflected so exceptional or 
so unusual a disability picture as to warrant the assignment 
of any higher rating on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b) (cited in the October 2005 SOC).  In 
this regard, the Board notes that the disabilities have not 
objectively been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned 50 percent 
rating).  The record reflects that the veteran stopped 
working in 1990 due to pain from his service-connected 
injuries and, at that time, the veteran's only service-
connected disability was residuals of a compression fracture 
of T-10.  There also is no objective evidence that anxiety 
disorder, NOS, and dysthymic disorder have warranted frequent 
treatment-much less periods of hospitalization-or that the 
disabilities have otherwise rendered impractical the 
application of the regular schedular standards  In the 
absence of evidence of any of the factors outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R. 
§ 3.321(b) (1) have not been  met.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

For all the foregoing reasons, the Board concludes that there 
is no basis for staged rating of the service-connected 
psychiatric disabilities, pursuant to Fenderson, and that the 
claim for a higher initial rating must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against assignment of 
a higher initial rating, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

An initial rating in excess of 50 percent for anxiety 
disorder, not otherwise specified (NOS), and dysthymic 
disorder, is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


